DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 11, 13-16, 23, 24 allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10, 11, 13-16, 23, 24 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10. 
Claim 10 includes the method steps of:
operate responsive to a first subsystem in response to detection of presence of a user in a zone proximate to the information handling system; and 
operate responsive to a second subsystem in response to detection of absence of the user in the zone proximate to the information handling system 
in combination with all other elements of the claim. Claims 11, 13-16, 23, 24 are all dependent upon claim 10 and are considered to be allowable at least for the same reasons as claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 18, 19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behles et al. (US 2015/0373441)
Regarding claim 1 Behles discloses:
An information handling system comprising: 
an outer housing (outside of apparatus shown FIG.4); 
a processor (e.g. 15 FIG.30) disposed in the outer housing (as part of the apparatus of FIG.4, paragraph [0141]), the processor being configured to execute instructions to process information; 
a memory (e.g. 16 FIG.30) disposed in the outer housing, the memory being configured to store the information (described paragraph [0141]); 
a piezoelectric transducer (e.g. 1401 FIG.9) disposed in the outer housing and mechanically coupled to a first side of a surface held by the outer housing (coupled to display, paragraph [0099]); 
a sensor (e.g. “touch interface” paragraph [0063]) disposed in the outer housing and configured to generate an indicator of user presence in a zone proximate to the piezoelectric transducer and above a second side of the surface (e.g. “touch-screen” paragraph [0063], 12 above the bottom of the apparatus FIG.9); and 
a controller (controller, microprocessor or other computing device [0146] described paragraph [0142]) disposed in the outer housing, wherein in a dynamic mode (dynamic operation between audio and haptic described paragraph [0053]) of operating the information handling system, the controller is configured to selectively configure the piezoelectric transducer to be responsive to a first subsystem (e.g. generate acoustic waves paragraph [0053]) or to be responsive to a second subsystem (e.g. haptic effects driven paragraph [0053]) according to the 

Regarding claim 2 Behles discloses:
an audio subsystem (e.g. speaker paragraph [0003], [0004]) of the information handling system, wherein the first subsystem is the audio subsystem, the piezoelectric transducer is one of a plurality of piezoelectric (two shown FIG.9) transducers distributed across the surface according to a natural resonant model of the surface (e.g. center top half and center lower half FIG.9), and in the dynamic mode of operating the information handling system, the piezoelectric transducer is selectively configured to vibrate the surface (“at least one vibrating element configured to actuate the display to move the display relative to the case to generate acoustic waves” described e.g. paragraph [0004]) as part of a distributed mode loudspeaker (described paragraph [0004]) responsive to an absence of a user in the zone proximate to the piezoelectric transducer (audio and haptic feedback indicating accepted input (paragraph [0002], [0073]).

Regarding claim 3 Behles discloses:
haptic feedback subsystem of the information handling system (described paragraph [0020]), wherein the second subsystem is the haptic feedback subsystem and in the dynamic mode of operating the information handling system, the piezoelectric transducer is selectively configured to vibrate the surface locally according to the haptic feedback subsystem responsive to presence of a user in the zone proximate to the piezoelectric transducer (such as described paragraph [0142]).


piezoelectric transducers (e.g. two 1401 shown FIG.9) configured to be responsive to the first subsystem, wherein the first subsystem is configured to adjust parameters of the additional piezoelectric transducers in response to configuration of the piezoelectric transducer responsive to the second subsystem (multiple configurations described e.g. paragraph [0053]).

Regarding claim 5 Behles discloses:
the parameters include intensity (e.g. volume(e.g. sound intensity) paragraph [0067]) and frequency response (frequency described paragraph [0018]) of displacement of a piezoelectric material in the piezoelectric transducer with respect to the surface (“configured to actuate the display” as described, abstract).

Regarding claim 6 Behles discloses:
each of the piezoelectric transducer and the additional piezoelectric transducers is configured to be responsive to the first subsystem or the second subsystem according to a predetermined subsystem assignment prior to detecting user presence in the zone proximate to the piezoelectric transducer (“audio and/or haptic feedback upon user action” paragraph [0002], “configured to provide feedback when the touch-screen or touch-pad is touched” as described paragraph [0063], e.g. the configuration of audio or haptic feedback exists prior to the touch event).

Regarding claim 7 Behles discloses:


Regarding claim 8 Behles discloses:
the sensor includes a proximity detector, a pressure sensor, or a camera (camera described paragraph [0014]).

Regarding claim 18 Behles discloses:
An apparatus comprising: 
a plurality of piezoelectric transducers (e.g. two 1401 FIG.9); 
a surface (e.g. of 12 FIG.5) mechanically coupled to the plurality of piezoelectric transducers (“piezo component 1401 to a transfer part 1403 configured to transfer the force of the bending of the piezo component to the display (and/or display window)” paragraph [0099]), the plurality of piezoelectric transducers (two shown FIG.9) being distributed across the surface according to a natural resonant model of the surface (e.g. center top half and center lower half FIG.8, FIG.9 resonates the display paragraph [0111]); 
a sensor (touch input module paragraph [0075]) configured to generate an indicator of user presence in each zone of a plurality of zones (e.g. top zone and bottom zones above the two piezo component 1401 FIG.9) corresponding to the plurality of piezoelectric transducers (touch co-extensive with the display paragraph [0072], which covers both 1401 shown FIG.9); and 


Regarding claim 19 Behles discloses:
an audio subsystem configured to generate piezoelectric transducer control signals (e.g. audio or haptic paragraph [0142]) that cause the plurality of piezoelectric transducers to generate vibrations as part of the distributed mode loudspeaker, wherein in response to a configuration change of a first piezoelectric transducer of the plurality of  piezoelectric transducers from being part of the distributed mode loudspeaker to being responsive to the haptic feedback subsystem, the audio subsystem is configured to adjust the piezoelectric transducer control signals (via e.g. touch paragraph [0063]) to compensate for the configuration change.

Regarding claim 21 Behles discloses:
an audio subsystem (e.g. “implemented program codes” “pseudo-audio signal” paragraph [0142]) associated with the distributed mode loudspeaker sends signals to the controller (e.g. “processed” paragraph [0142]) and the controller selectively sends the signals to corresponding transducers of the plurality of piezoelectric transducers (two shown e.g. FIG.9) according to the indicator of user presence in each zone of the plurality of zones received from the sensor (“The implemented program codes, in some embodiments can comprise such routines as touch 

Regarding claim 22 Behles discloses:
an audio subsystem (e.g. “implemented program codes” “pseudo-audio signal” paragraphs [0142], [0053]) of the information handling system coupled to the controller (e.g. “processed” paragraph [0142]), the first subsystem being the audio subsystem; and 
a haptic feedback subsystem (e.g. “haptic” paragraph [0142]) of the information handling system coupled to the sensor and the controller (as described e.g. paragraph [0142] shown e.g. FIG.30), the second subsystem being the haptic feedback subsystem, wherein the controller is coupled between the audio subsystem and the piezoelectric transducer (as described paragraphs [0142], [0053]), the controller is coupled between the sensor and the audio subsystem (as described paragraph [0142]), and the controller is coupled between the haptic feedback subsystem and the piezoelectric transducer (as described paragraph [0142]), wherein in the dynamic mode of operating the information handling system, the piezoelectric transducer is selectively configured to vibrate the surface locally according to the haptic feedback subsystem responsive to presence of the user in the zone proximate to the piezoelectric transducer (e.g. locally driving an actuator as described paragraphs [0019],  [0142] of the plurality of actuators shown FIG.9), wherein in the dynamic mode of operating the information handling system, the controller provides a feedback signal to the audio subsystem (described paragraph [0142], .  

Response to Arguments
Applicant's arguments filed 2022-01-28 have been fully considered but they are not persuasive.
Regarding the argument that: “Behles, which may be capable of being modified to perform the function recited by claim 1, is not the same as the controller recited by claim 1, which is capable of performing that function in its current state” and the citation of Typhoon Touch Techs., Inc.
Before addressing the substance of the argument please note: Typhoon Touch Techs., Inc. is a case (holding) with respect to an enforcement action/litigation, 
Or, as stated in Typhoon: ("[T]hat a device is capable of being modified to operate in an infringing manner is not sufficient, by itself, to support a finding of infringement."); High Tech Med. Instrumentation, Inc. v. New Image Indus., Inc., 49 F.3d 1551, 1555-56 (Fed.Cir.1995) (the fact that the accused device could be altered in a way that satisfies the claim term did not lead to infringement) (emphasis added)
As such: it must be emphasized that the manner of claim interpretation that is used by courts in litigation is not the manner of claim interpretation that is applicable during prosecution of a pending application before the USPTO); Sage Prods., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1425, 44 USPQ2d 1103, 1107 (Fed. Cir. 1997) 
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (MEPE 2111).
As the question before the office is not a question of infringement then Typhoon Touch Techs is of limited relevance to prosecution before the office.


No office action of record has yet asserted that the device of Behles may/must be modified/altered to operate in an infringing manner, instead it has consistently been the position of the office that Behles specifically discloses providing audio and/or haptic feedback upon the action of the user, which discloses the “controller is configured to selectively configure” limitation(s) of claim 1, no modification/alteration of the kind discussed in Typhoon is necessary.

Applicant argues: “Nowhere does Behles teach program code that causes processor 15 to perform the function recited by claim 1”
It is unclear if it is applicant’s position in this argument that in order for any prior art to disclose the claimed “configured to selectively configure” limitation(s), then the prior art must disclose e.g. machine code, C++ script, or their equivalent. If that is the case, then applicant is reminded that claims are given their broadest reasonable interpretation in light of the specification without importing limitations from the specification (MPEP 4111), that the present specification discloses no such code and it would be improper to establish an interpretation of the claims that even the application would be insufficient to support.
While Behles does not disclose e.g. machine code, C++ script, or their equivalent, Behles does disclose: “The implemented program codes, in some embodiments can comprise such routines as touch processing, input simulation, or tactile effect simulation code where the touch input module inputs are detected and processed, effect feedback signal generation where electrical signals are generated which when passed to a transducer can generate tactile or haptic 

Applicant argues that Behles fails to teach the distributed transducers according to a natural resonant model of the surface as recited in claim 18.
It must be noted that the present application explains distribution according to a natural resonant model of the surface in paragraph [1018] (paragraph [0018] in PgPub 2021/0096613) as follows: "An audio subsystem drives piezoelectric transducers with signals having intensities and frequency responses that excite natural resonant modal structure of the surface to cause the surface to vibrate and generate sound" and thus reading the claims in light of the specification without importing limitations from the specification into the claims (MPEP 4111), one of ordinary skill in the art would understand that disclosure in the prior art of piezoelectric transducers that cause the surface to vibrate and generate sound discloses the claimed distributed transducers according to a natural resonant model of the surface (as discussed in paragraph [1018] of the present application). As Behles describes the structure of the surface causing the surface to vibrate and generate sound (e.g. Behles paragraph [0111]) then Behles discloses the argued limitation(s).

Regarding the arguments with respect to claim 21:

In addition it is unclear what limitation of claim 21 applicant is arguing. Claim 21 clearly claims that it is the audio subsystem that sends the signals to the controller, and applicant's own arguments point out where Behles discloses the audio subsystem sending signals to the controller that selectively sends the signal(s) to transducer(s) in response to user presence from a sensor.
Applicant also argues "Nowhere does Behles teach a structure or programming that performs the functions recited by claim 21"
Behles discloses at least a processor that is disclosed to perform the functions recited in claim 21, as pointed out in the rejection of record.

Regarding the arguments with respect to claim 22:
the recitation with respect to Typhoon has already been addressed above.
As pointed out in the rejection above Behles discloses generating localized tactile effects on the display (e.g. disabled audio), Behles also discloses configuring actuation to acoustic and/or haptic in response to touch processing, as such Behles discloses the argued limitations of claim 22 (when given their proper interpretation per MPEP 4111, MPEP 2114) for the reasons pointed out in the rejection of claim 22 above.
Computer-implemented functional claim limitations may also be broad because the term "computer" is commonly understood by one of ordinary skill in the art to describe a variety of devices with varying degrees of complexity and capabilities. In re Paulsen, 30 F.3d 1475, 1479-80, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THERON S MILLISER/            Examiner, Art Unit 2841         


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841